Justice SAYLOR,
dissenting.
But for limited instances in which this Court undertakes review of the Superior Court’s legal determinations, see Commonwealth v. Walls, 592 Pa. 557, 926 A.2d 957, 961 (2007), the decision to disturb the intermediate court’s resolution of discretionary sentencing challenges leaves the impression that this Court has disregarded the jurisdictional boundaries imposed by the General Assembly. See 42 Pa.C.S. § 9781(f). While I acknowledge that the majority of Justices did not share the similar concern that I expressed in Commonwealth v. Perry, 32 A.3d 232, 242-43 (Pa. 2011) (Saylor, J., dissenting), the reliance on that case to vacate the Superior Court’s order in the present matter only reinforces such impression. By their very nature, sentencing decisions are informed by the individual facts of each case, and this Court’s inclination to summarily vitiate the Superior Court’s reasonableness assessment of a sentence under a distinct factual *1175paradigm, in my opinion, resembles a circumvention of the limitations of Section 9781(f).